JOANOS, Judge.
Appellant contends the Parole and Probation Commission (Commission) erred in assigning his presumptive parole release date (PPRD). We disagree and affirm.
Application of objective parole guidelines to appellant’s 1965 convictions does not violate the ex post facto clause. See Lopez v. Florida Parole and Probation Commission, 410 So.2d 1354 (Fla. 1st DCA 1982).
The Commission properly used the most severe crime to determine the salient factor score, then used the other counts as aggravating factors to determine appellant’s PPRD for the 1965 convictions. Fla.Admin. Code Rule 23-21.10(4)(a)(l)(h).
SHAW and WIGGINTON, JJ., concur.